 HOLLYPETERSON COHolly Peterson Co., Inc.andUnited Steelworkers ofAmerica,AFL-CIO, CLC. Case 18-CA-10219July 29, 1988ORDER DENYING MOTIONBY MEMBERS JOHANSEN, BABSON, CRACRAFTOn November 25, 1987, the Acting Regional Di-rector for Region 18 of the National Labor Rela-tions Board issued a complaint and notice of hear-ing in the above-entitled proceeding, alleging thatthe Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) oftheNational Labor Relations Act. Subsequently,the Respondent filed an answer, admitting in partand denying in part the allegations of the com-plaint,statingdefenses, and requesting that thecomplaint be dismissed.On January 25, 1988, the General Counsel filedwith the Board in Washington, D.C., a Motion forSummary Judgment, claiming the only issues raisedby the complaint and answer are legal in natureand that there are no issues of disputed fact war-ranting or requiring a hearing. On February 1,1988, the Board issued an order transferring thecase to the Board and a Notice to Show Causewhy the motion should not be granted. The Re-spondent did not file a response to the Notice toShow Cause.The National Labor Relations Board has delegat-ed its authority in, this proceeding to a three-member panel.The Board having considered the matter,IT IS ORDERED that the General Counsel'sMotion for Summary Judgment is denied withleave to renew before an administrative law judgeas there are genuine issues of material fact thatcannot be resolved without a hearing and the Gen-eral Counsel is not entitled to judgment as a matterof law.'1Our dissenting colleague would grant the General Counsel's Motionfor Summary Judgment Contrary to our colleague, we cannot say, as amatter of law, that the defense raised by the Respondent could neveramount to emergency circumstances relieving the Respondent of its obli-gation to notify and bargain with the Union before the closingWe em-phasize that we are not deciding the merits of the Respondent's defenseWhen, as our colleague points out, the Board has never addressed thisprecise question, we believe it is inappropriate to do so without benefit ofa full evidentiary hearingOur colleague argues that aside from a general assertion in its answerthe Respondent has not come forward with one shred of evidence to sub-stantiateitsclaimHowever, in light of our finding that the GeneralCounsel is not entitled to judgment as a matter of law, it is well estab-lished that the Respondent is not obligated to come forward with evi-dence and a simple denial of unlawful conduct is sufficient to warrant ahearing See,e.g, FloridaSteelCorp,222 NLRB 586 (1976)Our colleague states that the Respondent did not specifically deny theallegations in pars 10 and 11 of the complaint that allege the specific vio-lations of Sec 8(a)(5) and (1), and that therefore they shall be deemed99IT IS FURTHER ORDERED that the above-entitledproceeding is remanded to the Regional Directorfor Region 18 for further appropriate action.MEMBER JOHANSEN, dissenting.Based on documentary evidence submitted insupport of the General Counsel's Motion for Sum-mary Judgment and admissions set forth in the Re-spondent's answer to the complaint, I agree withthe General Counsel that the only issues raised inthese proceedings are legal in nature. Finding nogenuine dispute as to material facts, I must dissentfrom my colleagues' denial of the Motion for Sum-mary Judgment.The complaint alleges and the Respondent'sanswer admits that the Union was certified on De-cember 22, 1986, as the exclusive collective-bar-gaining representative of the production and main-tenance employees at its Albert Lea, Minnesota fa-cility.The Respondent further admits in its answerthat it closed its Albert Lea facility on August 13,1987,without providing the Union with advancenotice of the closure. The Respondent acknowl-edges that by letter dated August 18, 1987,1 afterimplementation of the closure decision, it first pro-vided the Union with formal notice of the plantclosing. In addition, the record reveals that onlythen did the Respondent offer to bargain with theUnion about the effects of the closure. Finally, theRespondent did not specifically deny in its answerthe allegations contained in paragraphs 10, 11, and12 of the complaint, i.e., that its actions constitutedunfair labor practices within the meaning of theAct.The Respondent raises two defenses to its failureto provide the Union with advance notice of theplant closing. The first defense is that it "extendedan open offer to meet with the Union" after actual-ly closing the Albert Lea facility.2It is well settled that an employer is obligated tobargainwith its employees' collective-bargainingrepresentative regarding the effects of a decision toclose a facility. InFirstNational Maintenance Corp.v.NLRB,452 U.S. 666,"681-682 (1981), the Su-preme Court emphasized that bargaining over theeffects of a decision to close must be conducted "inameaningful manner and at a meaningful time."An important element in evaluating whether mean-admitted true pursuant to Sec 102 20 of the Board's Rules and Regula-tionsHowever, Sec 102 20 provides that "any allegation in , the com-plaint not specifically denied orexplainedin an answer filedshall bedeemed to be admitted to be true and shall be so found by the Board "(Emphasis added ) We believe Respondent's answer satisfies the rule'The record reveals that the correct date of the letter was August 17,19872 The quoted language appears in par 4 of the Respondent's answer tothe complaint290 NLRB No. 17 100DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDingfulbargaining has occurred is whether theunion wasprovided withclear and timelynotice ofa plant closing.3InMetropolitanTeletronicsCorp.,279 NLRB 957, 960-961 (1986), enfd.without opin-ion 819 F.2d 1130 (2d Cir. 1987), theBoard reaf-firmed theprinciple that notice to a union of a fa-cility'sclosure after it has occurred is not timelyand cannot serve as a defense to the obligation tobargain in good faith.The Board recognized that abelated offer to negotiate denies a unionof the op-portunity to bargain when it retains a measure ofbargaining power.Ibid.4Thus,I find that the Re-spondent's postclosure offer to bargain is not legal-ly cognizable as a defense to the complaint allega-tions.The Respondent's answer raises as a second de-fense thatthe Companywas privilegedto withholdfrom the Union advance noticeof theplant closingbecause of"concern that such notice would haveled to a slowdown in the production rate and/orsabotage to the equipmentor to theproducts man-ufactured."5As the GeneralCounsel acknowl-edges, the rule regarding timely notice is not a perse rule-an employer can avoid8(a)(5) liability bydemonstratingthat "emergency circumstances" jus-tified late notice to the union.6Whilethe Boardhas recognized as "emergencies"such occurrencesas discontinuance of an ongoing line of credit,7lack of funds to continue in operation,8 and theft ofvehicles,9 it has at no time found that concern forthe mere conjecturedpossibilityof employee sabo-tage of a plantor productamounts to "emergencycircumstances."As the GeneralCounsel points out,such speculation could be raised,with equaljustifi-cation,by most employers deciding to close a facil-ity.Should a vague and unspecified"concern"about employee sabotage or production slowdownbe recognizedby theBoard as a valid defense, theexceptions to the advance notice rule would pro-vide a loophole broad enougheffectively to nullifyan employer'sobligation to engage in effects bar-gaining. In this case in particular(and I note thatthe Respondent failed to respond tothe Notice toShow Cause),there is not a shred of evidence thatwould even hint that the Respondent has any basis' PenntechPapers v.NLRB,706 F 2d 18,26 (1st Cir 1983), enfg 263NLRB 264 (1982),cert denied 464 U S 892(1983),P. J. Hamill TransferCo, 277 NLRB462 (1985).4 See alsoThompsonTransport Co,184 NLRB 38(1970).s The quoted language appears in par 4 of the Respondent's answer.6Metropolitan Teletronics,supra7 Raskin PackingCo., 246 NLRB78 (1979)"M & M TransportationCo, 239 NLRB 73, 75 (1978)9National TerminalBaking Corp,190 NLRB 465(1971).for its unspecified apprehension or "concern."Even had such evidence been presented, however,the Board did not create (nor do I believe it in-tended to create) an exception based on "concern"for sabotage and/or production slowdown when itrecognized that occasional exceptional circum-stances may justify circumvention of the advance-notice requirement. Thus, I find,again, that the Re-spondent has failed to raise a legally cognizable de-fense to the complaintallegations.Accordingly, as I find that the pleadings in thiscase fail toraisea disputedissueof fact whichwould warrant litigation, that the Respondent hasadmitted all the facts material to a resolution of theunfair labor practiceissuesraised by these proceed-ings,that the Respondent has failed to deny specifi-cally that its actions constitute unfair labor prac-tices,10 and that the Respondent's affirmative de-fenses are legally insufficient as justification for theRespondent's conduct, I would grant the GeneralCounsel'sMotion for Summary Judgment. That isthe appropriate action when a respondent fails toraisea legally cognizable defense." Finally, Iwould enter an appropriate remedial order.1210 Sec102.20of the Board'sRules and Regulations, provides that"any allegation in the complaint not specifically denied or explainedshall be deemed to be admitted to be true.." In light of my findingthat the Respondent has failed to raise a legally cognizable defense to thecomplaint allegations,Icannot agree with my colleagues that the Re-spondent's answer "explains" the complaint allegations as required bySec. 102 20 of the Board'sRules and Regulations.Further,contrary to my colleagues,Ifind thatFlorida Steel Corp,222NLRB 586(1976), does notrequire that this case be remanded for a hear-ing inFlorida Steel,a distinguishable case,General Counsel filed aMotion for Summary Judgment contending that through its answer therespondent admitted facts sufficient for a Board determination finding thealleged violationsof the ActThrough an amended answer,the respond-ent sought to withdraw its admission of the alleged unlawful conduct andentered instead a denialof suchconduct.The Boarddenied the GeneralCounsel'smotion to strike the amended answer and found instead that re-spondent's denial of the commission of the alleged unlawful acts raisedquestions of fact and law requiring resolution through a hearingThe criticaldifference betweenFlorida Steeland this case is that wehave here the Respondent's admission of all facts material to a resolutionof the unfair labor practice issues, a failure by the Respondent to denythat its actions constitute unfair labor practices,and the assertion of de-fenses that are not legally cognizableThus, the factors which resulted ina remand for a hearinginFlorida Steelare not present here11 See, eg,Auburn Die Co,282 NLRB1044(1987) (Motion for Sum-mary Judgment granted because employer admitted factual allegations ofcomplaintexcept fora contention that its actions resulted from economiccircumstances,which is not a cognizable defense in a refusal to bargaincase),General Split Corp.,284 NLRB 418(1987) (Motion for SummaryJudgment granted where employer's claim that it was financially unabletomake contractually required severance pay disbursements was foundnot to constitute an adequatedefense toa complaint's allegation that theemployer unlawfully failed to abide by the provisions of a collective-bar-gaining agreement).to 1 agree with the General Counsel that the appropriate remedy inthis case would be aTransmarineremedy SeeTransmarmeNavigationCorp,170 NLRB 389 (1968),Metropolitan Teletronics,supra;P J Hamill.supra